DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6; claim 3, line 5; claim 8, line 3; claim 20, line 3; claim 23, line 2 recites the phrase “substantially” which is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Does “substantially concurrently” mean that no delay time is required?  Or is a delay of 1, 2, 3, 4 or 5 seconds acceptable?  Does “substantially parallel; vertically” require no deviation or is a 1, 2, 3, 4, 5, 10 or 20 degree deviation acceptable? 
Claim 4, line 3; claim 5, line 3; claim 15, lines 2-3; claim 16, lines 2-3 recites the phrase “about” which is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Does “about 12 mm to about 75 mm; about 25 mm to about 100 mm; about 172 nm to about 348 nm; about 150 to about 190 nm” mean that a deviation of 1, 5, 10 or 20 percent is acceptable?  It is suggested to delete the phrase “substantially, about” or define the requisite degree in the claims.
Claims 2, 6, 7 and 9-14 are also objected to because they are dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 8-12, 5-17 and 21-23 are rejected under 35 U.S.C. 103 as being obvious over Horiuchi (US 2005/0170653) in view of Itsuro (JPH10242098) and Hansen (US 3,849,906).
With respect to the limitations of claim 1, Horiuchi teaches a substrate cleaning apparatus (0010), the apparatus comprising: a substrate holder configured to hold and rotate (Fig 5, holding arm 71, 0034) a substrate (Fig  5, wafer 75, 0034) at various speeds; a front side light source (Fig 5, lamp 73, 0034, 0041), the front side light source having an energy level that will clean the substrate and not cause damage to any surface of the substrate (0040-0042); and at least one turbine disk (Fig 5, left side cover surrounding holding arm 71) coupled to the substrate holder (71) and configured to remove effluents produced during a cleaning operation.  Horiuchi discloses the claimed invention except for the front-side light source includes a back-side light source, each of the front- side light source and the back-side light source being configured to clean respective sides of the substrate substantially concurrently; the at least one turbine disk having a plurality of spaced-apart fins, each of the fins being separated from adjacent fins by an opening formed within and near a periphery of the turbine disk, the fins being arranged to evacuate the effluents away from both the substrate and a volume between an inner shield and an outer shield surrounding the substrate.
However, Itsuro discloses the front-side light source (Fig 1, ultraviolet ray generation unit 16, 0008) includes a back-side light source, each of the front- side light source and the back-side light source being configured to clean respective sides of the substrate substantially concurrently (irradiation unit 17, irradiates both front and backside of wafer 1, 0008) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the substrate cleaning apparatus of Horiuchi having a front-side light source with the front-side light source includes a back-side light source, each of the front- side light source and the back-side light source being configured to clean respective sides of the substrate substantially concurrently of Itsuro for the purpose of providing a known light source configuration that ensures that a front and back side of the wafer is simultaneously cleaned (Abstract, 0009), thereby improving the overall efficiency of the cleaning apparatus. 
Additionally, Hansen discloses the at least one turbine disk (Fig 1, disk 16, 30, Col 2) having a plurality of spaced-apart fins (scallops 26, 31, Abstract, Col 2), each of the fins being separated from adjacent fins by an opening (opening or gap between scallops 26, 31) formed within and near a periphery of the turbine disk, the fins being arranged to evacuate the effluents away (Col 2, Lines 25-29, this structure…permits the discharge of the fluid media) from both the substrate and a volume between an inner shield and an outer shield surrounding the substrate is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the substrate cleaning apparatus of Horiuchi having at least one turbine disk silent to spaced apart fins with the at least one turbine disk having the recited plurality of spaced-apart fins of Hansen for the purpose of providing a known turbine disk / fin configuration that promotes the rapid discharge of fluid media.  
With respect to the limitations of claim 17, Horiuchi teaches a method for cleaning a substrate in a substrate-cleaning mechanism (0010), the method comprising: mounting a substrate  (Fig  5, wafer 75, 0034) in a substrate holder (Fig 5, holding arm 71, 0034) of the substrate-cleaning mechanism; rotating the substrate at a first rotational-velocity (0035, the wafer 75 is rotated); selecting an energy level for one or more light source (Fig 5, lamp 73, 0034, 0041) to clean the substrate and not cause damage to any surface of the substrate (0040-0042); impinging the one or more light sources onto at least one of a first face (lamp 73); the at least one turbine disk (Fig 5, left side cover surrounding holding arm 71) being configured to remove effluents produced during a cleaning operation.  Horiuchi discloses the claimed invention except for impinging a second face of the substrate by a back-side light source to remove particles and organic contaminants from the substrate; spinning at least one turbine disk coupled to the substrate holder, the at least one turbine disk having a plurality of spaced-apart fins, each of the fins being separated from adjacent fins by an opening formed within and near a periphery of the turbine disk; and evacuating the effluents away through the plurality of spaced-apart fins from both the substrate and a volume between an inner shield and an outer shield surrounding the substrate.
However, Itsuro discloses the at least one light source (Fig 1, ultraviolet ray generation unit 16, 0008) impinging a second face of the substrate by a back-side light source (irradiation unit 17, irradiates both front and backside of wafer 1, 0008) to remove particles and organic contaminants from the substrate is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the substrate cleaning method of Horiuchi having a light source with the impinging a second face of the substrate by a back-side light source to remove particles and organic contaminants from the substrate of Itsuro for the purpose of providing a known light source configuration that ensures that a front and back side of the wafer is simultaneously cleaned (Abstract, 0009), thereby improving the overall efficiency of the cleaning apparatus. 
Additionally, Hansen discloses spinning (Col 1, Lines 63-67, Col 2, Lines 33-38) at least one turbine disk (Fig 1, disk 16, 30, Col 2) coupled to the substrate holder (three point holder 14, Col 1), the at least one turbine disk having a plurality of spaced-apart fins (scallops 26, 31, Abstract, Col 2), each of the fins being separated from adjacent fins by an opening (opening or gap between scallops 26, 31) formed within and near a periphery of the turbine disk; and evacuating the effluents away (Col 2, Lines 25-29, this structure…permits the discharge of the fluid media) through the plurality of spaced-apart fins from both the substrate and a volume between an inner shield and an outer shield surrounding the substrate is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the substrate cleaning method of Horiuchi having at least one turbine disk silent to the recited spinning and spaced apart fins with the spinning at least one turbine disk coupled to the substrate holder, the at least one turbine disk having a plurality of spaced-apart fins, each of the fins being separated from adjacent fins by an opening formed within and near a periphery of the turbine disk; and evacuating the effluents away through the plurality of spaced-apart fins from both the substrate and a volume between an inner shield and an outer shield surrounding the substrate of Hansen for the purpose of providing a known turbine disk / fin configuration that promotes the rapid discharge of fluid media.
With respect to the limitations of claims 2, 8, 11, 12 and 22, Horiuchi in view of Itsuro discloses the front-side light source and the back-side light source are each configured to form a beam of light across at least a radius of the substrate (Itsuro, see figure 1); at least one of the front-side light source and the back-side light source is configured to clean an edge of the substrate substantially concurrently with the respective sides of the substrate (Itsuro, see figure 1, side beam); each of the front-side light source and the back-side light source comprises a laser (Itsuro, Fig 1, ultraviolet ray generation unit 16, 0008); each of the front-side light source and the back-side light source comprises an excimer lamp (Itsuro, excimer lamp is used as the light source, 0010); further comprising impinging the one or more light sources onto an edge of the substrate (Itsuro, see figure 1, side beam).
With respect to the limitations of claims 4, 5, 9, 10 and 23, Horiuchi teaches a range of wavelengths for the front-side light source and the back-side light source is from about 172 nm to about 348 nm (0034, 0041); a range of wavelengths for the front-side light source and the back-side light source is from about 150 nm to about 190 nm (0041); the substrate holder is configured to hold the substrate vertically (see figure 5); further comprising an outer chamber (Fig 5, container 70, 0034) to contain process effluents  (Fig 5, nozzle 72 jets out washing water, 0034) created during a cleaning process.
With respect to the limitations of claims 15 and 16, Horiuchi discloses the light source is located within a range from about 12 mm to about 75 mm away; about 25 mm to about 100 mm away from a location of a face of the substrate (0034, about 10 cm).  Itsuro discloses a front-side light source and the back- side light source (Fig 1, ultraviolet ray generation unit 16, irradiation unit 17, 0008).  Horiuchi in view of Itsuro discloses the claimed invention except for the light source is located within a range from about 12 mm to about 75 mm away from a location of a face of the substrate.  However, Itsuro discloses changing the distance of the light source from the face of the substrate (0010) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the substrate cleaning apparatus of Horiuchi with the light source is located within a range from about 12 mm to about 75 mm away from a location of a face of the substrate of Itsuro for the purpose of setting the distance to an appropriate value depending upon the structure of the apparatus (0010).
With respect to the limitations of claim 21, Horiuchi in view of Itsuro and Hansen discloses further comprising: spinning the inner shield (Hansen, disk 30) at an inner-shield rotational-velocity (Hansen, Col 1, Lines 63-67, Col 2, Lines 33-38); and spinning the outer shield (disk 16) at an outer-shield rotational-velocity (Col 1, Lines 63-67, Col 2, Lines 33-38)

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being obvious over Horiuchi (US 2005/0170653) in view of Itsuro (JPH10242098) and Hansen (US 3,849,906) applied to claims 1 and 17, further in view of LeClaire (US 2009/0038637).
With respect to the limitations of claim 3, Itsuro discloses the front-side light source and the back-side light source are each configured to form a spot of light on the substrate (see figure 1).  Hansen discloses rotating the substrate (Col 1, Lines 63-67, Col 2, Lines 33-38).  Horiuchi in view of Itsuro and Hansen discloses the claimed invention except for the light source further being configured to move laterally and substantially parallel to the substrate.  However, LeClaire discloses the light source further being configured to move laterally and substantially parallel (Figs 9A-9D, laser pulses 13, 0092) to the substrate is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the substrate cleaning apparatus and method of Horiuchi in view of Itsuro and Hansen with the light source further being configured to move laterally and substantially parallel to the substrate of LeClaire for the purpose of providing a known adjustable light source configuration that is suitable for the cleaning of substrates of varying sizes.  

Claims 6, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being obvious over Horiuchi (US 2005/0170653) in view of Itsuro (JPH10242098) and Hansen (US 3,849,906) applied to claim 1, further in view of Nagasaka (US 2008/0252865).
With respect to the limitations of claims 6, 7, 13 and 14, Itsuro discloses a front-side light source and the back- side light source (Fig 1, ultraviolet ray generation unit 16, irradiation unit 17, 0008).  Horiuchi in view of Itsuro and Hansen discloses the claimed invention except for the light source is configured to be projected as a continuous beam on the substrate; the light source is configured to be projected as a pulsed beam on the substrate; the light source each comprise an array of light sources; the light source each include a plurality of light sources configured to irradiate an entire surface of the substrate concurrently.  However, Nagasaka discloses the light source is configured to be projected as a continuous beam (0149, the radiation light beam Lu may be radiated continuously) on the substrate; the light source is configured to be projected as a pulsed (0149, the radiation light beam Lu may be radiated intermittently as a pulse light beam) beam on the substrate; the light source each comprise an array of light sources; the light source each comprise an array of light sources (0149, alternatively, a plurality of light sources may be used, or a wavelength-variable laser may be used to effect the radiation of light beams at a plurality of wavelengths onto the portion to make contact with the liquid); the light source each include a plurality of light sources (0149) configured to irradiate an entire surface of the substrate concurrently is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the substrate cleaning apparatus of Horiuchi in view of Itsuro and Hansen having a front-side and back-side light source with the light source is configured to be projected as a continuous beam on the substrate; the light source is configured to be projected as a pulsed beam on the substrate; the light source each comprise an array of light sources; the light source each include a plurality of light sources configured to irradiate an entire surface of the substrate concurrently of Nagasaka for the purpose of providing a known light beam configuration that provides a varying wavelength and power suitable for optical cleaning (0149). 

Claim 18 is rejected under 35 U.S.C. 103 as being obvious over Horiuchi (US 2005/0170653) in view of Itsuro (JPH10242098) and Hansen (US 3,849,906) as applied to claim 17, further in view of Engelsberg (US 5,531,857).
With respect to the limitations of claim 18, Itsuro discloses imparting a desired energy level by each of the front-side light source and the back-side light source (Fig 1, ultraviolet ray generation unit 16, irradiation unit 17, 0008).  Horiuchi in view of Itsuro and Hansen discloses the claimed invention except for further comprising selecting the energy level by pre-determining a photon-energy level imparted by the light source.  However, Engelsberg discloses further comprising selecting the energy level by pre-determining a photon-energy level imparted by the light source (Col 5, Lines 27-47) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the substrate cleaning method of Horiuchi in view of Itsuro and Hansen having a front-side light source and back-side light source with the further comprising selecting the energy level by pre-determining a photon-energy level imparted by the light source of Engelsberg for the purpose of determining a required energy level necessary for breaking the bonds adhering the contaminants to the surface being cleaned (Col 5, Lines 27-47).

Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Horiuchi (US 2005/0170653) in view of Itsuro (JPH10242098) and Hansen (US 3,849,906) as applied to claim 17, further in view of Nasr (US 2011/0083696).
With respect to the limitations of claim 3, Horiuchi in view of Itsuro and Hansen disclose the claimed invention except for further comprising pumping the substrate cleaning mechanism to vacuum.  However, Nasr discloses further comprising pumping the substrate cleaning mechanism to vacuum (Figs 1, 4, exhaust pump 21, 0031) is known in the art.  It would also have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the substrate cleaning method of Horiuchi in view of Itsuro and Hansen having a substrate cleaning mechanism with the further comprising pumping the substrate cleaning mechanism to vacuum of Nasr for the purpose of providing a known vacuum in the outer chamber that prevents ejected particles from re-contacting the substrate surface (0031).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10,892,172. Although the claims at issue are not identical, they are not patentably distinct from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        12/6/2022